          Case 3:20-cr-00263-IM        Document 26       Filed 04/06/21     Page 1 of 1


Bryan Francesconi, OSB # 063285
Assistant Federal Public Defender
Email: bryan_francesconi@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                            Case No. 3:20-CR-00263-IM

                                    Plaintiff,       MOTION TO CONTINUE TRIAL DATE

                      v.

KEVIN BENJAMIN WEIER,

                                  Defendant.

       Defendant Kevin Benjamin Weier, through his attorney, Bryan Francesconi, moves this

Court to continue the trial in the above-entitled case, which is presently scheduled for April 20,

2021, for a period of approximately 90 days, to July 20, 2021, or a date thereafter convenient to

the Court. This motion is based on the reasons set forth in the attached declaration of counsel. The

government has no objection to this request.

       Mr. Weier understands that this motion will result in excludable delay under the provisions

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

       Respectfully submitted this 6th day of April 2021.

                                               /s/ Bryan Francesconi
                                               Bryan Francesconi
                                               Assistant Federal Public Defender



Page 1 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
